Citation Nr: 1503504	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-05 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he has asbestosis due to exposure to asbestos in service.  He testified that he was regularly exposed to asbestos in his position as a missile facilities specialist and that he cleaned tools and equipment with asbestos.  He also indicated that he wore no protective equipment in service.  Tr. at 3-7.  On February 1972 (one month after discharge from service) medical examination, it was noted that the Veteran's chest X-ray was possibly abnormal.  A June 2008 VA treatment record notes that asbestosis cannot be ruled out.  A June 2011 treatment record notes asbestosis as an active problem.  Considering the evidence showing the possibility of a current diagnosis of asbestosis, the Veteran's statements as to onset of symptomatology, and the medical record one month after discharge from service showing a possibly abnormal chest X-ray the Board finds that a VA examination to secure a medical opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 27 (2006).  In addition, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding VA treatment records related to the claim for asbestosis dated from September 2013 onward.

2.  Thereafter, arrange for a VA medical examination by an appropriate provider to determine whether the Veteran currently suffers from asbestosis, and if so, the nature and etiology of such.  The record must be made available to the examiner for review.  Based on review of the record and examination of the Veteran, an opinion should be provided as to the following:

(a)  Does the Veteran have a diagnosis of asbestosis?

(b)  If so, is it at least as likely as not (a 50% or greater probability) that his asbestosis manifested in service, or is otherwise related to service, to include exposure to asbestos therein?

The rationale for the opinion should be thoroughly explained, to include discussion of the Veteran's duties in service as a missile facilities specialist, the Veteran's lay statements and testimony, and the February 1972 (one month after separation from service) medical examination report showing a possible abnormal chest X-ray, and history of post-service asbestosis exposure.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




